                                                         Case 4:19-cv-00599-HSG Document 5 Filed 02/05/19 Page 1 of 5



                                                1 Kenneth N. Klee (State Bar No. 63372)
                                                  David M. Stern (State Bar No. 67697)
                                                2 Samuel M. Kidder (State Bar No. 284015)
                                                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                3 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, California 90067
                                                4 Telephone:     310-407-4000
                                                  Facsimile:     310-407-9090
                                                5 Email:         kklee@ktbslaw.com
                                                                 dstern@ktbslaw.com
                                                6                skidder@ktbslaw.com

                                                7 -and-
                                                  Howard Seife (pro hac vice pending)
                                                8 Christy Rivera (pro hac vice pending)
                                                  Andrew Rosenblatt (pro hac vice pending)
                                                9 NORTON ROSE FULBRIGHT US LLP
                                                  1301 Avenue of the Americas
                                               10 New York, New York 10019
                                                  Telephone:     212-408-5100
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Facsimile:     212-541-5369
                                                  Email:         howard.seife@nortonrosefulbright.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12                christy.rivera@nortonrosefulbright.com
       LOS ANGELES, CALIFORNIA 90067




                                                                 andrew.rosenblatt@nortonrosefulbright.com
           TELEPHONE: 310-407-4000




                                               13
                                                  Attorneys for NextEra Energy, Inc., et al.
                                               14
                                                                               UNITED STATES DISTRICT COURT
                                               15                           NORTHERN       DISTRICT OF CALIFORNIA
                                                                                       OAKLAND DIVISION
                                               16
                                                  In re:                                       USDC ND CA Case No. 19-cv-00599-HSG
                                               17
                                                  PG&E CORPORATION; PACIFIC GAS                Adversary Proceeding No. 19-03003-DM
                                               18 AND ELECTRIC COMPANY,
                                                                                               Chapter 11 Case Nos. 19-30088-DM &
                                               19                        Debtors.                                   19-30089-DM

                                               20                                          Chapter 11

                                               21 PG&E CORPORATION; PACIFIC GAS            NOTICE OF NEXTERA ENERGY’S MOTION
                                                  AND ELECTRIC COMPANY,                    TO WITHDRAW REFERENCE OF
                                               22                                          ADVERSARY PROCEEDING
                                                                 Plaintiffs,
                                               23      vs.                                 Hearing Date:   May 2, 2019 (unless otherwise
                                                                                                           ordered)
                                                  FEDERAL ENERGY REGULATORY
                                               24 COMMISSION,                              Time:           2:00 p.m. (PST)
                                                                                           Judge & Crtrm.: Hon. Haywood S. Gilliam, Jr.
                                               25                Defendant.                                Courtroom 2
                                                                                                           1301 Clay Street, 4th Floor
                                               26                                                          Oakland, CA 94612

                                               27

                                               28


                                                    173944.1
                                                         Case 4:19-cv-00599-HSG Document 5 Filed 02/05/19 Page 2 of 5



                                                1 TO THE HONORABLE HAYWOOD S. GILLIAM, JR., UNITED STATES DISTRICT
                                                  JUDGE, TO PLAINTIFFS PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC
                                                2 COMPANY, AND TO DEFENDANT FEDERAL ENERGY REGULATORY
                                                  COMMISSION:
                                                3

                                                4              PLEASE TAKE NOTICE that NextEra Energy, Inc. and NextEra Energy Partners, L.P.

                                                5 (together, “NextEra”), have filed a motion (Docket No. 1) (the “Motion”), pursuant to 28 U.S.C. §

                                                6 157(d), Rule 5011 of the Federal Rules of Bankruptcy Procedure, and Rule 5011-2 of the

                                                7 Bankruptcy Local Rules for the Northern District of California (the “Bankruptcy Local Rules”) to

                                                8 withdraw the reference of the above-captioned adversary proceeding. NextEra files this Notice of

                                                9 Motion pursuant to the Clerk’s Notice (Docket No. 2) and Rule 7-2(a) of this Court’s Civil Local
                                               10 Rules (the “Civil Local Rules”).
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11              PLEASE TAKE FURTHER NOTICE that the Motion is based on the Memorandum of
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12 Points and Authorities attached to the Motion, the declaration of Michael Sheehan filed
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13 concurrently therewith, the complete files and records of the referenced matters, the arguments of

                                               14 counsel and such other and further matters as the Court may consider at or before any hearing on

                                               15 the Motion.

                                               16              PLEASE TAKE FURTHER NOTICE that unless otherwise ordered by the Court, the

                                               17 Motion will be heard on May 2, 2019 at 2:00 p.m. (PST) before the Honorable Haywood S.

                                               18 Gilliam, Jr. at the United States District Court for the Northern District of California, Oakland

                                               19 Division, located at 1301 Clay Street, 4th Floor, Courtroom 2, Oakland, CA 94612.

                                               20              PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Local Rule 5011-

                                               21 2(d), 1 any party in interest objecting to the relief requested in the Motion shall file a written

                                               22 objection with this Court no later than February 19, 2019 (the “Objection Deadline”), which

                                               23
                                                    1
                                               24       Bankruptcy Local Rule 5011-2(d) provides: “Unless the assigned District Judge orders
                                                        otherwise: within 14 days after receiving notice of the assignment to a District Judge under
                                               25       subsection (c) of this rule, any party objecting to withdrawal of the reference shall file in the
                                                        District Court its opposition brief of not more than ten pages; 14 days thereafter, any party
                                               26       supporting withdrawal of the reference may file a reply brief of not more than ten pages; no
                                                        hearing will be held unless the assigned District Judge orders otherwise.” This Motion was
                                               27       assigned to District Judge Rogers on February 4, 2019 and, following her recusal, re-assigned to
                                               28       District Judge Gilliam on February 5, 2019. Accordingly, pursuant to Bankruptcy Local Rule
                                                        5011-2(d), objections are due on February 19, 2019.


                                                    173944.1                                           2
                                                         Case 4:19-cv-00599-HSG Document 5 Filed 02/05/19 Page 3 of 5



                                                1 objection shall be served so that the same is received on or before the Objection Deadline by

                                                2 counsel to NextEra, Klee, Tuchin, Bogdanoff & Stern LLP, Attn: Kenneth N. Klee

                                                3 (kklee@ktbslaw.com), David M. Stern (dstern@ktbslaw.com), and Samuel M. Kidder

                                                4 (skidder@ktbslaw.com), 1999 Avenue of the Stars, 39th Floor, Los Angeles, CA 90067.

                                                5              PLEASE TAKE FURTHER NOTICE that failure to properly file and serve an

                                                6 opposition may be deemed consent to the relief requested in the Motion or a waiver of any right to

                                                7 oppose the Motion.

                                                8 DATED: February 5, 2019                   /s/ Samuel M. Kidder
                                                                                            Kenneth N. Klee
                                                9                                           David M. Stern
                                                                                            Samuel M. Kidder
                                               10
                                                                                            KLEE, TUCHIN, BOGDANOFF & STERN LLP
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
                                                                                            -and-
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                                                            Howard Seife (pro hac vice pending)
                                               13                                           Christy Rivera (pro hac vice pending)
                                               14                                           Andrew Rosenblatt (pro hac vice pending)
                                                                                            NORTON ROSE FULBRIGHT US LLP
                                               15
                                                                                            Attorneys for NextEra Energy, Inc. et al.
                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                    173944.1                                        3
                                                         Case 4:19-cv-00599-HSG Document 5 Filed 02/05/19 Page 4 of 5



                                                1 STATE OF CALIFORNIA                  )
                                                                                       )
                                                2 CITY OF LOS ANGELES                  )

                                                3        I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of
                                                  California. I am over the age of 18 and not a party to the within action; my business address is
                                                4 1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067.

                                                5              On February 5, 2019, I caused to be served the following document in the manner stated
                                                    below:
                                                6
                                                           •      NOTICE OF NEXTERA ENERGY’S MOTION TO WITHDRAW REFERENCE
                                                7                 OF ADVERSARY PROCEEDING [Docket No. 1]
                                                8
                                                                 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                9                (NEF): Pursuant to controlling General Orders and LBR, the foregoing document was
                                                                 served by the court via NEF and hyperlink to the document. On February 5, 2019, I
                                               10                checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
                                                                 determined that the following persons are on the Electronic Mail Notice List to receive
                                                                 NEF transmission at the email addresses stated below.
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                                 (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                                 correspondence for mailing. Under that practice it would be deposited with the U.S.
           TELEPHONE: 310-407-4000




                                                                 Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
                                               13                California, in the ordinary course of business. I am aware that on motion of the party
                                                                 served, service is presumed invalid if postal cancellation date or postage meter date is
                                               14                more than one day after date of deposit for mailing in affidavit.
                                               15                (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to
                                                                 the addressee(s) as indicated on the attached list.
                                               16
                                                                 (BY EMAIL) I caused to be served the above-described document by email to the
                                               17                parties indicated on the attached service list at the indicated email address.
                                               18                (PERSONAL DELIVERY) I arranged for service on the following persons and/or
                                                                 entities by personal delivery.
                                               19

                                               20           I declare under penalty of perjury, under the laws of the State of California and the United
                                                    States of America that the foregoing is true and correct.
                                               21
                                                               Executed on February 5, 2019 at Los Angeles, California.
                                               22
                                                                                                   /s/ Shanda D. Pearson
                                               23                                                  Shanda D. Pearson

                                               24

                                               25

                                               26

                                               27

                                               28


                                                    173944.1
                                                         Case 4:19-cv-00599-HSG Document 5 Filed 02/05/19 Page 5 of 5



                                                1 NEF/ECF LIST:

                                                2       •      Peter J. Benvenutti pbenvenutti@kellerbenvenutti.com
                                                        •      Samuel Morgan Kidder skidder@ktbslaw.com
                                                3       •      Kenneth Nathan Klee kklee@ktbslaw.com
                                                        •      Danielle Ann Pham danielle.pham@usdoj.gov
                                                4
                                                        •      David Marc Stern dstern@ktbslaw.com
                                                5

                                                6

                                                7 SERVED VIA OVERNIGHT DELIVERY:

                                                8 Hon. Haywood S. Gilliam, Jr.
                                                  United States District Court, Oakland Division
                                                9 1301 Clay Street, Suite 400 S
                                                  Oakland, CA 94612
                                               10
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13

                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                    173944.1                                         2
